UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-7581


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LEE BENTLEY FARKAS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:10-cr-00200-LMB-1)


Submitted: April 19, 2018                                         Decided: May 9, 2018


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee Bentley Farkas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lee Bentley Farkas appeals the district court’s orders denying his Fed. R. Civ. P.

60(b)(2) motion and subsequent motion for reconsideration. While Rule 60(b) is not a

proper vehicle through which to address Farkas’ arguments related to his criminal

forfeiture, see Fed. R. Civ. P. 1; United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir.

1998) (per curiam); United States v. Breit, 754 F.2d 526, 530 (4th Cir. 1985), we may

affirm the district court’s orders for any reason appearing on the record, Weidman v.

Exxon Mobil Corp., 776 F.3d 214, 220 (4th Cir. 2015). We have reviewed the record and

find no reversible error. As the district court and this Court have repeatedly concluded—

and notwithstanding Farkas’ most recent contentions—Farkas’ efforts to satisfy his

forfeiture obligation with the assets of Taylor, Bean, and Whitaker Mortgage Corporation

are not properly considered at this juncture. See Young v. United States, 489 F.3d 313,

315 (7th Cir. 2007); United States v. Pelullo, 178 F.3d 196, 202 (3d Cir. 1999).

Accordingly, we affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            2